Title: To Thomas Jefferson from C. W. F. Dumas, 27 April 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
LaHaie 27e. Avril 1786

La lecture que Votre Excellence fera de l’incluse, me dispense d’entrer ici dans des détails, auxquels je n’ai à ajouter que le desir d’apprendre votre retour à Paris en parfaite santé, et les assurances du vrai et grand respect avec lequel je suis De Votre Excellence Le très-humble & très-obéissant serviteur,

C W F Dumas


P.S. J’ai, Monsieur, une Confidence à Vous faire de la dernière délicatesse et importance pour les Etats-Unis et je ne puis la faire qu’à Vous seul, et quant je saurai que Votre Excellence est à Paris et non ailleurs.

